I concur with the majority opinion in all respects but I am compelled to respectfully address some characterizations made in the dissenting opinion. The dissent states that the majority limits the case of State v.Mincy (1982), 2 Ohio St.3d 6, and its progeny to situations where a trial court sua sponte issues a continuance. The dissenting opinion goes on to claim that this approach is a novel one.
Mincy clearly states in its syllabus:
  "When sua sponte granting a continuance under R.C.  2945.72(H), the trial court must enter the order of continuance and the reasons therefor by journal entry prior to the expiration of the time limit prescribed in R.C. 2945.71 for bringing a defendant to trial."
  It is clear from a reading of Mincy that the Ohio Supreme Court has set these limits for us to follow.
The dissent is misguided in its view that the reasons for a continuance must be enumerated by the trial court in all cases. When a trial court upholds a motion of a moving party it is implicit that the court finds support in the reasons given by the moving party unless the trial court states otherwise in its order. This is obviously not the case when a suasponte order is granted due to the fact that no motion is filed. Thus, the reason for Mincy.
A reason for the continuance must be given by the prosecutor and/or trial court so the reasonableness standard can be determined on review of the motion filed. The motion in question that the prosecutor filed clearly stated the reason for the requested continuance.